Citation Nr: 1517633	
Decision Date: 04/24/15    Archive Date: 05/04/15

DOCKET NO.  10-40 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a cervical spine disability.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Rutkin, Counsel


INTRODUCTION

The Veteran served on active duty from March 1996 to December 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

The Veteran testified at a hearing before the undersigned in March 2015.  A transcript is of record. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

This claim must be remanded for further development to make an informed decision, and to afford it every due consideration.

In accordance with VA's duty to assist, a VA examination must be performed and a medical opinion provided as to the likelihood that the Veteran's cervical spine pathology is related to any injury or trauma incurred in active service.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2014).  Although there is no evidence of an acute injury to the cervical spine during active service, the service treatment records show that the Veteran was a heavy equipment operator, and a May 1997 service treatment record shows that the Veteran engaged in excessive bending and lifting, triggering lower back pain.  Service connection has already been established for a lower back disability due to injury in service, for which the Veteran was medically discharged.  In his hearing testimony, the Veteran stated that he thought his cervical spine condition may be due to intensive exercising during active service.  The VA treatment records show reports of neck pain as early as January 2000, about a year after service separation, and a notation of limited extension of the cervical spine in March 2000.  Reports of cervical spine problems are also documented in January 2002 and June 2003 VA treatment records, years prior to the initial objective findings recorded in a private July 2008 magnetic resonance imaging (MRI) study.  The Veteran has denied any post-service injury to the cervical spine.  

In light of the above, the Board finds that there is at least an indication that the Veteran's cervical spine pathology may be related to his intensive exercising and repeated heavy lifting during active service, as well as his duties as a heavy equipment operator.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (holding, in relevant part, that a VA examination or opinion must be provided when there is at least an indication that the current disability may be related to the in-service event, but insufficient evidence to decide the case).  The Board lacks the expertise to make this determination of its own accord.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (holding that the Board is not competent to substitute its own judgement on medical issues for that of a medical expert).  Therefore, a VA examination and opinion are warranted. 

Accordingly, the case is REMANDED for the following action:

1. The Veteran's outstanding VA treatment records from the Houston VA Medical Center dated since August 2008 must be added to the claims file. 

2. Next, arrange for a VA examination of the cervical spine and a medical opinion as to the likelihood that the Veteran's cervical spine disability is related to injury incurred in active service, including from heavy lifting and intensive exercising, as well as his duties as a heavy equipment operator.  The examiner's attention is drawn to the fact that although cervical spine pathology was not first objectively diagnosed until 2008, the VA treatment records document neck pain as early as January 2000. 

A complete explanation in support of the opinion must be provided. 

3. After completing any other development that may be indicated, readjudicate the claim on the merits.  If the benefits sought are not granted, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




